DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al., Pub. No. 2014/0035472 in view of Baba, Pub. No. 2007/0064421.

As per claims 1, 10 and 17, Raj discloses in Fig.3 a tunable lighting system and an operating method thereof to provide white light of a selected spectral characteristic, comprising: a first LED (18) having a first spectral output (light of a first color Green); a second LED (19) having a second spectral output (light of a second color Blue); and a microcontroller (22) with tunable white algorithms (S913 in Fig,9C) for correcting color readable as a correction circuit (see page 11, par.[0137]) to control LEDs (15) to emit light when combined with light emitted from the first and second LEDs. Raj does not specifically disclose the correction circuit including a 
As per claims 7 and 16, Raj in view of Baba discloses the claimed invention substantially as explained above. Further, Raj further discloses that the microcontroller (22) having tunable white algorithms for correcting color (S913) readable as a correction circuit comprises a microprocessor (page 6, line 5).
As per claim 9, Raj in view of Baba discloses the claimed invention substantially as explained above. Further, Raj discloses cool white LED, warm white LED and the spectral characteristic being a blackbody curve (see page 6, par. [0088], lines 20-25). Raj in view of Baba does not specifically disclose the first LED being cool white LED and the second LED being warm white LED. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the cool white LED as the first LED and the warm white LED as the second LED, since it has been held the rearranging parts of an invention involves only routine skill in the art. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Baba as applied to claim 1 above, and further in view of MEIR, Pub. No. 2019/0373700.

Raj in view of Baba discloses the claimed invention substantially as explained above except for the spectral characteristic being a circadian rhythm match. However, this feature is well-known in the art as evidenced by MEIR which discloses a tunable lighting system (100) having a spectral characteristic (CCT value of the mixed light) being a circadian rhythm match (page 6, par. [0046], lines 1-7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the circadian rhythm match as taught by MEIR into the Raj in view of Baba’s type system, because it would allow a generation of white light with an adjustable CCT value to accommodate any users exposed to the light.
Allowable Subject Matter
Claims 2-6, 8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paolini, Patent No. 8,021,021; Van de Ven et al., Patent No. 9,900,957; Maxik et al., Pub. No. 2012/0300447; Soler et al., Pub. No. 2017/0086274.
                                                       Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844